Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The IDS filed by Applicant has been considered.  However, Applicant’s copy of the English language translation of Bell-Alcatel was blurry and difficult to read.  As a result, the Examiner is using the English language translation from Espacenet.com.  All reference to Bell-Alcatel in this Action are based on the Espacenet translation.

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. 
Applicant amended the independent claims to further limit the scope so that process the first optical signal comprises one or more of protocol conversion, denoising, and signal enhancement.  On the bottom of the first page of remarks, Applicant argues:
Applicant respectfully submits that neither Bell-Alcatel, Absillis, nor the combination of the two has been shown to describe or to suggest at least these features of amended claims 1. 
On the bottom of page 1 and the top of page 2, Applicant argues (emphasis by Applicant):
Bell-Alcatel appears to have described an optical line terminal (OLT) that can receive downlink data and authorization messages from upper level OLT and is subject to light/electricity conversion, decoding circuit processing, serial/parallel row conversion, and output to the downlink receiving control unit for downlink cascade receiving. See Bell-Alcatel at Page 9. However, Bell-Alcatel has not been shown to teach or to suggest that processing of an optical signal of the OLT comprises one or more of protocol conversion, denoising, or signal enhancement as recited in amended claim 1.

Absillis appears to have described a passive optical network (PON) with protected cross-connect forwarding, where redundancy is provided in a PON to protect against network malfunctions or provide other benefits. See Absillis at Abstract and paras. [0009]-[0010]. However, Absillis has not been shown to remedy the deficiency of Bell-Alcatel by teaching or suggesting that processing of an optical signal of the OLT comprises one or more of protocol conversion, denoising, or signal enhancement as recited in amended claim 1.

For at least the above reasons, Applicant submits that the combination of Bell-Alcatel and Absillis would not have resulted in, or otherwise rendered obvious, the subject matter of independent claim 1.
The Examiner disagrees.  The claim broadly recites “protocol conversion”, and Bell-Alcatel teaches serial/parallel conversion (see the previous Action at page 7).  Serial/parallel conversion is within the broad scope of “protocol conversion”.  In particular, it is a conversion between parallel signal protocol and serial signal protocol.  
Furthermore, in the interests of compact prosecution, a new rejection is presented below to more clearly make the case.  

Other references.
Applicant argues that the other references in the rejection do not overcome the arguments.

Other independent claims.
Near the bottom of page 2, Applicant argues that the other independent claims have been amended in a manner similar to claim 1 and that the same arguments apply.  For the same reasons as discussed in claim 1, the Examiner does not agree.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1 855 778 (Bell-Alcatel) in view of US 2008/0232804 (Absillis).

Regarding claim 1, Bell-Alcatel teaches a communications network, comprising a first optical line terminal (FIG. 4: 0 OLT), at least one second optical line terminal (FIG. 4: one of 1 OLTs), and at least one customer-premises equipment (FIG. 4: at least one of ONUs and/or the equipment below the ONUs); 
the first optical line terminal comprises:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to 
send, through a first passive optical network (PON) interface based on a first PON protocol, a first optical signal to the at least one second optical line terminal (FIG. 4: interface between 0 OLT and 1 OLTs);
a second optical line terminal of the at least one second optical line terminal (FIG. 4: one of 1 OLTs) comprises:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to:
process the first optical signal (FIG. 5: signal processing in downstream portion of interface unit 52) and send through a second PON interface based on a second PON protocol, a processed first optical signal to the at least one customer-premises equipment during downstream data transmissions (FIG. 4: interface between 1 OLT and ONUs;), wherein process the first optical signal comprises one or more of protocol conversion, denoising, and signal enhancement (the paragraph discussing FIG. 5: “… The joint interface unit 52 includes a cascade receiving unit 52A, downlink data from the upper OLT, an authorization message, and is subjected to optical/electrical conversion, decoding circuit processing, serial/parallel conversion, and output to the downlink receiving control unit for downlink cascade receiving …”); and
process a second optical signal (FIG. 5: signal processing in upstream portion of interface unit 52) and send, through the first PON interface based on the first PON protocol, the processed second optical signal to the first optical line terminal during upstream data transmissions (FIG. 4: interface between 1 OLT and 0 OLT); and
each of the at least one customer-premises equipment comprises (FIG. 4: at least one of ONUs and/or the equipment below the ONUs):
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to 
send, through the second PON interface based on the second PON protocol, the second optical signal to the second optical line terminal connected to the at least one customer-premises equipment (FIG. 4: interface between the ONUs and the 1 OLT).

FIGS. 4 and 5 are reproduced for reference.

    PNG
    media_image1.png
    673
    807
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    683
    625
    media_image2.png
    Greyscale

First and Second PON protocol.
Regarding the signals being based on PON protocols, it would have been obvious that the equipment in this PON would send signals based on the protocol under which it was operating.  See also the discussion below of the processing of the signals in the 2nd OLT.

2nd OLT Signal Processing.
Regarding the 2nd OLTs (1 OLT) processing signals, see the paragraph discussing FIG. 5:
5 is a schematic diagram of an OLT structure in a cascaded passive optical network system according to the present invention. In a cascaded passive optical network system, an optical line terminal includes an Ethernet bridge 50, an optical line termination unit 51, and an OLT through its optical line termination unit. Receiving uplink data and report messages from each optical network unit of the passive optical network system, and performing bandwidth allocation according to the report message, and outputting downlink data and an authorization message; to facilitate cascading of the upper OLT, the optical line terminal The cascading optical interface unit 52 is further configured to connect the uplink optical line terminal, receive the downlink data and the authorization message from the upper optical line terminal, and transmit the uplink data and the report message according to the authorization message. The joint interface unit 52 includes a cascade receiving unit 52A, downlink data from the upper OLT, an authorization message, and is subjected to optical/electrical conversion, decoding circuit processing, serial/parallel conversion, and output to the downlink receiving control unit for downlink cascade receiving. The buffer queue is sent to the Ethernet bridge 50 port after the PON label is removed and the LLID is identified by the logical link according to the MAC address. Similarly, the interface unit 52 includes a cascade transmission unit 52B, and the uplink transmission control unit adds a PON label to the uplink data frame of the Ethernet bridge 50 port, adds a logical link identifier LLID according to the MAC address, and puts the uplink cascade. In the transmission buffer queue, according to the upper-level OLT authorization message, the data frame in the transmission buffer queue is in the slot position specified by the authorization message (under the control of the clock circuit), and is subjected to parallel/serial conversion, encoding circuit processing, and electricity/ The optical transmission is sent to the upper OLT; the uplink transmission control unit also runs the bandwidth request algorithm RA, according to the current queue length Q of the uplink concatenated transmission buffer and the bandwidth request of the next-level optical network unit connected to the optical line termination unit 51. The R message is reported, and a REPORT message frame is generated by this, and is appended to the upper OLT at the end of the last data frame.
See also FIG. 6 which illustrates the bandwidth request processing and the messages sent and received for the bandwidth allocation processing.

Signal Processors and Memory.
Bell-Alcatel teaches signal processing as discussed above.  Furthermore, it was well-known that signal processor and memory as recited in the claim were used in optical devices to control the devices and/or perform signal processing.  See, for example, Absillis at FIG. 3 which teaches to use a processor 54 and memory 56 in an optical system (i.e., an OLT) to implement programmed functionality.  

    PNG
    media_image3.png
    500
    547
    media_image3.png
    Greyscale

In particular, the memory stores executable instructions that when executed by the processor cause the processor to perform certain operations or functions.  See, for example, [0022]: 
[0022] In the exemplary embodiment of the invention, MAC 42 includes a processor 54 and associated memory 56 that together define a processor system of a type in which processor 54 operates under software control. However, in other embodiments the OLT processor system can include any other suitable elements, such as programmable or hard-wired logic devices, firmware logic, software logic, application-specific integrated circuit logic, etc., in addition to or in place of the illustrated elements, that allow the processor system to be programmed or otherwise configured to perform the functions described below as well as functions performed by a conventional OLT MAC. In the illustrated embodiment, cross-connect ("XC") logic 38 and cross-connect control logic 60 are shown for purposes of illustration as conceptually stored in or residing in memory 56, with the processor system operating under control of such software elements and thus performing or causing to be performed the functions described in further detail below. However, as persons skilled in the art to which the invention relates can appreciate, such software elements may not actually reside in memory 56 simultaneously or in their entireties; rather, portions thereof may be retrieved to memory 56 and executed on an as-needed basis in the conventional manner. Other software elements of the types under which a conventional MAC is controlled are not shown for purposes of clarity. 
It would have been obvious that the PON of Bell-Alcatel can be embodied in a known manner, such as with processors and memory in the various optical devices, where the memory stores programming for the processor.  

Regarding claim 2, Bell-Alcatel teaches the communications network according to claim 1, wherein the communications network further comprises a first optical distribution network (FIG. 4: ODN including splitter between 0 OLT and plural 1 OLTs) and a second optical distribution network (FIG. 4: ODNs including splitters between 1 OLTs and ONUs);
the first optical distribution network is configured to:
transmit, to each of the at least one second optical line terminal, the first optical signal sent by the first optical line terminal during downstream data transmission (FIG. 4: ODN including splitter between 0 OLT and plural 1 OLTs); and
transmit, to the first optical line terminal, the processed second optical signal sent by the second optical line terminal during upstream data transmission (FIG. 4: ODN including splitter between 0 OLT and plural 1 OLTs); and
the second optical distribution network is configured to:
transmit, to each of the at least one customer-premises equipment, the processed first optical signal sent by the second optical line terminal during data downstream data transmissions (FIG. 4: ODNs including splitters between 1 OLTs and ONUs); and
transmit, to the second optical line terminal connected to the at least one customer-premises equipment, the second optical signal sent by the customer-premises equipment during upstream data transmissions (FIG. 4: ODNs including splitters between 1 OLTs and ONUs).

Regarding claim 3, Bell-Alcatel teaches communications network according to claim 2, wherein 
the first optical distribution network comprises a first optical splitter (FIG. 4: splitter between 0 OLT and 1 OLTs), and 
the second optical distribution network comprises a second optical splitter (FIG. 4: splitters in ODNs between 1 OLTs and ONUs); 
the transmit the first optical signal and the transmit the second optical signal are performed through the first optical splitter (FIG. 4: ODNs including splitters between 1 OLTs and ONUs); and 
wherein the transmit the processed first optical signal and the transmit the processed second optical signal are performed through the second optical splitter (FIG. 4: ODNs including splitters between 1 OLTs and ONUs).
.
Regarding claim 4, Bell-Alcatel teaches the communications network according to claim 3, wherein a distance between the first optical splitter and the second optical line terminal is less than a distance between the first optical splitter and the first optical line terminal.

Regarding the distances recites in the claim, this would have been obvious.  Bell-Alcatel does not restrict the distances, and one of ordinary skill could vary the distances to suit the particular application.  For example, the particular location of optical splitters in the network may be varied due to the terrain over which the network runs, or the network map, or the right-of-ways used to build the network, or other factors.  Furthermore, the number of fiber runs and therefore, the total fiber required, increases after each splitter.  As a result, if the other factors in designing the network permit, there is also a financial advantage to reducing the distances after the splitters.  

Regarding claim 5, Bell-Alcatel teaches the communications network according to claim 3, wherein a distance between the second optical splitter and the customer-premises equipment is less than a distance between the second optical splitter and the second optical line terminal.

Regarding the distances recites in the claim, this would have been obvious.  Bell-Alcatel does not restrict the distances, and one of ordinary skill could vary the distances to suit the particular application.  For example, the particular location of optical splitters in the network may be varied due to the terrain over which the network runs, or the network map, or the right-of-ways used to build the network, or other factors.  Furthermore, the number of fiber runs and therefore, the total fiber required, increases after each splitter.  As a result, if the other factors in designing the network permit, there is also a financial advantage to reducing the distances after the splitters.  

Regarding claim 6, Bell-Alcatel teaches the communications network according to claim 1, wherein each of the first PON protocol and the second PON protocol is one of a gigabit passive optical network (GPON), an Ethernet passive optical network (EPON), a 10G GPON, 10G EPON, or a time wavelength division multiplexing (TWDM) PON protocol.

See the first paragraph in the Background:
A passive optical access network (PON) is a technical solution for broadband access using an optical distribution network composed of passive optical components such as optical fibers and optical splitters. It is usually composed of an Optical Line Terminal (OLT), an Optical Network Unit (ONU), and an Optical Distribution Network (ODN). Existing PON technologies include APON/BPON based on Asynchronous Transfer Mode (ATM), Ethernet-based EPON, and GPON with Gigabit rate.
See also the next paragraph in which EPON is discussed in more detail.  
It would have been obvious that the PON can be implemented in a known manner, such as one of these known PON technologies.

Regarding claim 7, Bell-Alcatel teaches the communications network according to claim 1, wherein the customer-premises equipment is one of an optical network unit (ONU) or an optical network terminal (ONT) (FIG. 4: ONUs).

Regarding claim 8, Bell-Alcatel teaches an optical line terminal (FIG. 4: one of 1 OLTs), comprising at least one processor, a communications apparatus configured with a first passive optical network (PON) interface and a second PON interface (FIG. 4: upstream and downstream PON interfaces for one of 1 OLTs), and a non-transitory computer-readable storage medium coupled with the at least one processor and the communications apparatus; the non-transitory computer-readable storage medium stores programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to:
process the first optical signal and the second signal (FIG. 5: signal processing structure in OLT); and
cause the communications apparatus to:
receive, through the first PON interface, a first optical signal based on a first PON protocol (FIG. 4: downstream signals from 0 OLT to one of the 1 OLTs), and 
send the processed first optical signal based on a second PON protocol to customer-premises equipment through the second PON interface during downstream data transmissions (FIG. 4: downstream signal from one of the 1 OLTs to one of the ONUs), wherein process the first optical signal comprises one or more of protocol conversion, denoising, and signal enhancement (the paragraph discussing FIG. 5: “… The joint interface unit 52 includes a cascade receiving unit 52A, downlink data from the upper OLT, an authorization message, and is subjected to optical/electrical conversion, decoding circuit processing, serial/parallel conversion, and output to the downlink receiving control unit for downlink cascade receiving …”); and
receive, through the second PON interface, a second optical signal based on the second PON protocol sent by the customer-premises equipment (FIG. 4: upstream signal from one of the ONUs to one of the 1 OLTs), and 
send the processed second optical signal based on the first PON protocol through the first PON interface during upstream data transmissions  (FIG. 4: upstream signal from one of the 1 OLTs to the 0 OLT).

Regarding the processor, memory, and processing of signals, see the discussion of claim 1.

Regarding claim 11, Bell-Alcatel teaches the optical line terminal according to claim 8, wherein each of the first PON protocol and the second PON protocol is one of a gigabit passive optical network (GPON), an Ethernet passive optical network (EPON), a 10G GPON, 10G EPON, or a time wavelength division multiplexing (TWDM) PON protocol.

See the first paragraph in the Background:
A passive optical access network (PON) is a technical solution for broadband access using an optical distribution network composed of passive optical components such as optical fibers and optical splitters. It is usually composed of an Optical Line Terminal (OLT), an Optical Network Unit (ONU), and an Optical Distribution Network (ODN). Existing PON technologies include APON/BPON based on Asynchronous Transfer Mode (ATM), Ethernet-based EPON, and GPON with Gigabit rate.
See also the next paragraph in which EPON is discussed in more detail.  
It would have been obvious that the PON can be implemented in a known manner, such as one of these known PON technologies.

Regarding claim 12, Bell-Alcatel teaches a method for processing optical signals in an optical line terminal, comprising: 
during data downstream transmission, receiving, though a first passive optical network (PON) interface, a first optical signal in a first PON protocol (FIG. 4: receiving downstream signals from 0 OLT to one of 1 OLTs); 
processing the first optical signal (FIG. 5: processing in 1 OLT); and 
sending, though a second PON interface, a processed first optical signal in a second PON protocol to customer-premises equipment (FIG. 4: sending downstream signals from one of the 1 OLTs to one of the ONUs), wherein processing the first optical signal comprises one or more of protocol conversion, denoising, and signal enhancement (the paragraph discussing FIG. 5: “… The joint interface unit 52 includes a cascade receiving unit 52A, downlink data from the upper OLT, an authorization message, and is subjected to optical/electrical conversion, decoding circuit processing, serial/parallel conversion, and output to the downlink receiving control unit for downlink cascade receiving …”); and
during data upstream transmission, receiving, though the second PON interface, a second optical signal in the second PON protocol from the customer-premises equipment (FIG. 4: receiving upstream signals from one of the ONUs to one of the 1 OLTs); 
processing the second optical signal (FIG. 5: processing in 1 OLT); and 
sending, though the first PON interface, a processed second optical signal in the first PON protocol (FIG. 4: sending upstream signals from 1 OLT to 0 OLT).

This is a method corresponding to the operation of the apparatus in claim 1.  See the discussion of claim 1 for a more detailed discussion of the art.

Regarding claim 15, Bell-Alcatel teaches that method according to claim 12, wherein a mode of sending a processed second optical signal during the data upstream transmission is a time division multiplexing (TDM) mode.

See the second paragraph in the Background:
… The ONU selectively receives its own Ethernet frame based on the MAC address of the received Ethernet frame; Since each ONU shares the same optical channel, the PON uses Time Division Multiplexing (TDMA) to avoid frame collision during transmission. The OLT allocates corresponding time slots for each ONU to transmit data. In the allocated time slots, each ONU can [sic] The line rate sends the Ethernet frame in its buffer. If the allocated time slot has not been used after all the Ethernet frames in the buffer have been sent, the ONU sends an empty 10-bit character. The IEEE (American Institute of Electrical and Electronics Engineers) 802.3ah task group currently defines a Multipoint Control Protocol (MPCP) to allocate time slots for each ONU. The MPCP protocol relies on two types of Ethernet messages: Gate (GATE) messages and Report (REPORT) messages. The OLT sends a GATE message to the ONU to allocate a time slot for transmission. The ONU sends a REPORT message to the OLT to report its local current status (for example, the current buffer length of the ONU, etc.), and the OLT will decide to allocate each to each according to the received REPORT message. The bandwidth of the ONU. There are two main types of bandwidth allocation methods: static bandwidth allocation and dynamic bandwidth allocation. Among them, the dynamic bandwidth allocation scheme has greater flexibility, especially in the case of bursty traffic, which can improve the uplink utilization more effectively.
This teaches that it was known to use Time Domaine Multiplexing in a PON.  
It would have been obvious that the PON can be implemented in a known manner, such as using time domain multiplexing.

Regarding claim 16, Bell-Alcatel teaches the method according to claim 12, wherein each of the first PON protocol and the second PON protocol is one of a gigabit passive optical network (GPON), an Ethernet passive optical network (EPON), a 10G GPON, 10G EPON, or a time wavelength division multiplexing (TWDM) PON protocol.

See the first paragraph in the Background:
A passive optical access network (PON) is a technical solution for broadband access using an optical distribution network composed of passive optical components such as optical fibers and optical splitters. It is usually composed of an Optical Line Terminal (OLT), an Optical Network Unit (ONU), and an Optical Distribution Network (ODN). Existing PON technologies include APON/BPON based on Asynchronous Transfer Mode (ATM), Ethernet-based EPON, and GPON with Gigabit rate.
See also the next paragraph in which EPON is discussed in more detail.  
It would have been obvious that the PON can be implemented in a known manner, such as one of these known PON technologies.

Regarding claim 17, Bell-Alcatel teaches the method according to claim 12, wherein the customer-premises equipment is one of an optical network unit (ONU) or an optical network terminal (ONT) (FIG. 4: ONUs).


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 8 above, and further in view of US 2015/037340 (Kim).

Regarding claim 9, Bell-Alcatel teaches the optical line terminal according to claim 8, wherein the optical line terminal further comprises an optical module (FIG. 5: O/E converter and E/O converter), a first PON media access control (MAC) chip, and a second PON MAC chip, wherein the first PON MAC chip adopts a protocol corresponding to the first PON interface, and the second PON MAC chip adopts a protocol corresponding to the second PON interface;
the process the first optical signal comprises:
instructing the optical module to convert the first optical signal into a first electrical signal (FIG. 5: O/E converter), 
instructing the first PON MAC chip to perform protocol deframing on the first electrical signal, 
instructing the second PON MAC chip to perform protocol framing on a first electrical signal obtained after the protocol deframing, and 
instructing the optical module to perform electrical-to-optical conversion on a first electrical signal obtained after the protocol framing (FIG. 5: E/O converter); and
the process of the second optical signal comprises:
instructing the optical module to convert the second optical signal into a second electrical signal (FIG. 5: O/E converter), 
instructing the second PON MAC chip to perform protocol deframing on the second electrical signal, 
instructing the first PON MAC chip to perform protocol framing on a second electrical signal obtained after the protocol deframing, and 
instructing the optical module to perform electrical-to-optical conversion on a second electrical signal obtained after the protocol framing (FIG. 5: E/O converter).

E/O Converters.
Bell-Alcatel teaches to perform O/E conversion on downstream signals into the 1 OLTs, and performing signal processing such as decoding, S/P conversion, removing and adding labels and identifiers, and generating and adding reports.  Several sentences later, the reverse process is taught including P/S conversion, encoding, and “electricity/”.  See the paragraph discussing FIG. 5:  
5 is a schematic diagram of an OLT structure in a cascaded passive optical network system according to the present invention. In a cascaded passive optical network system, an optical line terminal includes an Ethernet bridge 50, an optical line termination unit 51, and an OLT through its optical line termination unit. Receiving uplink data and report messages from each optical network unit of the passive optical network system, and performing bandwidth allocation according to the report message, and outputting downlink data and an authorization message; to facilitate cascading of the upper OLT, the optical line terminal The cascading optical interface unit 52 is further configured to connect the uplink optical line terminal, receive the downlink data and the authorization message from the upper optical line terminal, and transmit the uplink data and the report message according to the authorization message. The joint interface unit 52 includes a cascade receiving unit 52A, downlink data from the upper OLT, an authorization message, and is subjected to optical/electrical conversion, decoding circuit processing, serial/parallel conversion, and output to the downlink receiving control unit for downlink cascade receiving. The buffer queue is sent to the Ethernet bridge 50 port after the PON label is removed and the LLID is identified by the logical link according to the MAC address. Similarly, the interface unit 52 includes a cascade transmission unit 52B, and the uplink transmission control unit adds a PON label to the uplink data frame of the Ethernet bridge 50 port, adds a logical link identifier LLID according to the MAC address, and puts the uplink cascade. In the transmission buffer queue, according to the upper-level OLT authorization message, the data frame in the transmission buffer queue is in the slot position specified by the authorization message (under the control of the clock circuit), and is subjected to parallel/serial conversion, encoding circuit processing, and electricity/ The optical transmission is sent to the upper OLT; the uplink transmission control unit also runs the bandwidth request algorithm RA, according to the current queue length Q of the uplink concatenated transmission buffer and the bandwidth request of the next-level optical network unit connected to the optical line termination unit 51. The R message is reported, and a REPORT message frame is generated by this, and is appended to the upper OLT at the end of the last data frame.
It also states to perform P/S conversion, encoding, and “electricity/”.  The reference to “electricity/” appears to be an error that is probably due to the machine translation.  Regardless, it is obvious that both upstream and downstream signals will be converted from optical to electrical form, electrically processed, and then converted back to optical form for transmission out of the OLT.  In other words, it is obvious that optical signals are converted to electrical form before being electrically processed, and that those processed electrical signals are converted back to optical form before being transmitted over an optical waveguide.  See also the discussion below regarding framing and defrming.

Framing and De-Framing.
The description of FIG. 5 above also discusses adding and removing the PON label and adding an LLID according to the MAC address.  From this it is obvious that there is framing and de-framing.  Furthermore, Kim teaches that it was known to use MAC chips can be used for framinig and deframing in optical communications systems.  See, for example, Kim at:
[0056] The MAC frame converter 120 includes an Ethernet frame converter 121 with a common XG-ONU MAC chip, and a G-PON frame converter 122 with an existing OLT MAC chip. The Ethernet frame converter 121 converts an XG-PON frame, which is transmitted and received with respect to the XG-OLT 10a, into an Ethernet frame, and the G-PON frame converter 122 converts the Ethernet frame into a G-PON frame. 

[0057] The Ethernet frame converter 120 is registered with the XG-OLT 10a to be allocated with an upstream transmission bandwidth. In addition, an upstream transmission rate of an OLT MAC chip is decided depending on a transmission bandwidth allocated to an XG-ONU MAC chip. That is, frame conversion of the XG-PON into the G-PON is performed when the Ethernet frame converter 121 and the G-PON frame converter 122 are connected directly to each other. 

[0062] In addition, as illustrated in FIGS. 5A and 5B, the frame conversion-based mid-span extender using a common PON MAC chip employs a frame re-generation-based optical/electrical/optical (OEO) conversion technique, thereby enabled to provide a sum of an XG-PON link budget and a G-PON link budget. 
FIG. 5A illustrates this with the different frame converters 121, 122, (i.e., MAC chips) in a MAC frame converter 120.  FIG. 5A also illustrates the different frames and illustrates OLT and ONU modules 130, 110.

    PNG
    media_image4.png
    746
    323
    media_image4.png
    Greyscale


See also FIG. 5B.  In summary, this teaches the use of first and second MAC chips, which deframe a received signal and reframe it into a second frame protocol.  In this way, different protocols can be used on different paths to and from the device.  
This is taught in the context of optical communications systems, namely a PON.  FIG. 4 illustrates the frame converter 100a used with an OLT 10a and ONUs 20.

    PNG
    media_image5.png
    678
    449
    media_image5.png
    Greyscale

As can be seen, this is the same basic structure as was recited in claim 1, with the frame converter 100a of Kim in the location of the second OLT of claim 1.
It would have been obvious that the signal processing in the OLT of Bell-Alcatel can be embodied in a known manner, such as with MAC chips that frame and deframe to convert between different formats on different lines of the network, such as that taught in Kim.  In particular, both are in the same technical art (i.e., optical communications) and the results would have been predictable, the MAC chips will convert between different frame formats.


Regarding claim 10, Bell-Alcatel teaches the optical line terminal according to claim 8, the programming instructions instruct the at least one processor to:
parse, based on the first PON protocol, the first optical signal and
encapsulate a parsed first optical signal based on the second PON protocol during downstream data transmissions; and
parse, based on the second PON protocol, the second optical signal and 
encapsulate a parsed second optical signal based on the first PON protocol during upstream data transmissions.

Claim 10 is rejected for the reasons discussed with regard to claim 9.  In particular, the conversion or reframing of the signals from one protocol to another includes parsing a frame in one protocol and encapsulating it in the second protocol.  

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 12 above, and further in view of Kim.

Regarding claim 13, Bell-Alcatel teaches the method according to claim 12, wherein 
the processing the first optical signal comprises:
converting the first optical signal into a first electrical signal; 
performing protocol deframing on the first electrical signal; 
performing protocol framing on a first electrical signal obtained after protocol deframing; and
performing electrical-to-optical conversion on a first electrical signal obtained after protocol framing, to obtain a processed first optical signal; and 
the processing the second optical signal comprises:
converting the second optical signal into a second electrical signal, 
performing protocol deframing on the second electrical signal, 
performing protocol framing on a second electrical signal obtained after protocol deframing, and
performing electrical-to-optical conversion on a second electrical signal obtained after protocol framing, to obtain a processed second optical signal.

Claim 13 is a method corresponding to the operation of the apparatus of claim 9.  Claim 13 is rejected for the reasons discussed in claim 9.

Regarding claim 14.    The method according to claim 12, wherein 
the processing the first optical signal comprises:
parsing, by using the first PON protocol, the first optical signal, and 
encapsulating a parsed first optical signal by using the second PON protocol;
the processing the second optical signal comprises: 
parsing, by using the second PON protocol, the second optical signal, and encapsulating a parsed second optical signal by using the first PON protocol.

Claim 14 is a method corresponding to the operation of the apparatus of claim 10.  Claim 14 is rejected for the reasons discussed in claim 10.

Alternative Rejections 
In the interests of compact prosecution, alternative rejections of the claims is presented so that Applicant may have access to the best art known to the Examiner at this time with regard to the amended subject matter.  In particular, Applicant amended the independent claims to recite a Markush group and the Examiner is presenting alternative rejections based on alternative elements of the Markush group.

First Basis for Alternative Rejections.
Claim 1, is rejected over the art applied in the original rejection of claim 1, and further in view of US 20030179987 (Gage).  Bell-Alcatel teaches O/E conversion (see the first of rejection of claim 1 above) and Gage teaches that E/O conversion was known to include protocol conversion.  See, for example:
[0033] One embodiment of such a bypass is illustrated in FIG. 3, which shows a frame 302 and a rack 304. The frame 302 may contain any desired combination of fiber splices, patchcords, connectors, taps, switches and the like, in an interface between the equipment rack 304 and the fiber cable 306. The equipment rack 304 may contain light sources and modulators for generating optical signals in different optical channels, and DWDM units for combining the light from the different light sources, amplifier units for local amplification and optical-electrical interface for converting between electrical and optical signal protocols and vice versa. 
In other words, it was known that E/O conversion can include protocol conversions.  
Alcatel-Bell teaches E/O conversion in the OLT, and it would have been obvious that the E/O conversion can be implemented in a known manner, such as with protocol conversion as taught in Gage.  
Alternative rejections of claims 8 and 12 are also made for the same reasons.
The dependent claims are rejected for the reasons set forth above and further in view of the rejection of the independent claims in view of Gage.  

Second Basis for Alternative Rejections.
Claim 1, is rejected over the art applied in the original rejection of claim 1, and further in view of US 20080310861 (Wong).  Wong teaches that it was known for OLTs to include a variety of functionality including CDR.  See, for example:
[0040] The non-inverting output of the TIA 56 is connected to a load resistor 60 and to a non-inverting input (In) of a limiting amplifier 62. Amplifier 62 is a burst-mode differential amplifier that outputs differential signals (Dout and /Dout) to be further processed by the MAC and other well-known circuits used in an OLT, such as clock and data recovery (CDR) circuits, registers, serial to-parallel converters, decoders, depacketizers, etc. Limiting amplifiers are well known.
Clock and data recovery is within the scope of “signal enhancement” and it would have been obvious that the OLT can be implemented with known functionality, such as CDR. 
Alternative rejections of claims 8 and 12 are also made for the same reasons.
The dependent claims are rejected for the reasons set forth above and further in view of the rejection of the independent claims in view of Wong.  

See also the discussion of other pertinent art in the “Conclusion” section below.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0249501 (Nagarajan) teaches that E/O conversion was known to include protocol conversion.  See, for example:
[0067] FIG. 13 is a simplified diagram illustrating a preferred select table for modulation driver according to an embodiment of the present invention. This diagram is merely an example, which should not unduly limit the scope of the claims. One of ordinary skill in the art would recognize many variations, alternatives, and modifications. As shown, a select table for both binary codes of PAM-En and PRBS_En is presented. Each of PAM_En and PRBS_En is selected from "0" or "1". In an embodiment, for PAM_En=PRBS_En=0, a scheme with low-pass CDR output for 10 to 28 GBaud/s electrical/optical signal conversion in NRZ encoding is selected. In another embodiment, for PAM_En=0, PRBS_En=1, a scheme with high speed clock signal accompanying a <50 GBaud/s electrical/optical signal conversion in NRZ encoding is selected. In yet another embodiment, for PAM_En=1, PRBS_En=0, a scheme with low-pass CDR output for 10 to 28 GBaud/s electrical/optical signal protocol conversion in PAM4 encoding is selected. In still another embodiment, for PAM_En=PRBS_En=1, a scheme with high speed clock signal accompanying a <50 GBaud/s electrical/optical signal conversion in PAM4 encoding is selected. 

US 20050169319 (Mohamadi) teaches that E/O conversion was known to include protocol conversion.  See, for example:
[0028] Specific embodiments for various electrical-optical interface signal protocols will now be considered. For example, as discussed above, one such protocol is XAUI-Agnostic. In one embodiment, each conversion module 120 and 125 in FIG. 1 would be configured to convert XAUI-Agnostic signals to M-PAM signals using a XAUI-Agnostic-to-M-PAM conversion sub-module. Similarly, each conversion module would be configured to convert M-PAM signals back into XAUI-Agnostic signals using an M-PAM-to-XAUI-Agnostic conversion sub-module. Thus, each conversion module would include both conversion sub-modules. 

US 2015/0055956 (Lee) teaches to reduce noise in PONs and around OLTs using optical filers.  See, for example, 
[0065] Thus, to alleviate a power difference between a value suggested in the exemplary embodiment and a value currently specified in G.987.2, an optical wavelength band-pass filter, i.e., an optical band-pass filter, may be used in front of an OLT. Considering a wide ASE noise bandwidth of 100 nm, the use of an optical band-pass filter with XG-PON upstream bandwidth of 1260 nm to 1280 nm may promote the efficient reduction of ASE noise power relative to an OLT Rx. In the above experiment, ASE noise power was reduced by 8 dB by using a single channel CWDM filter. 

[0072] According to the above described exemplary embodiments, in an existing TDM-PON system, optical noise is output when an ONU is in burst-off state, so that it may be possible to prevent deterioration of an upstream signal received by an OLT. For example, according to one exemplary embodiment, specification of optical noise decreases under -54 dBm, and thus even when all optical noise is applied, a quality of the upstream signal received by the OLT is not deteriorated. In addition, according to another exemplary embodiment, an optical filter is disposed in front of the OLT in the TDM-PON system, so that the power of optical noise can be reduced even when existing ONUs are used, and thereby the quality of upstream signal can be ensured. 

US 6,798,567 (Feldman) at FIG. 2 teaches the use of a controller(s) 216, 220 and memory in a Raman amplifier with monitors 212, 222 and feedback control.

    PNG
    media_image6.png
    688
    517
    media_image6.png
    Greyscale

See also col. 4, last full para:
Operation of one embodiment of the present invention is best understood by simultaneous reference to FIGS. 2 and 3. FIG. 3 is a flow diagram illustrating one embodiment of a transient control method 300 in accordance with the present invention. The transient control method 300 is executed by the controller 220 in a given network element. Controller 220 can comprise a processor, a memory, support circuits, and other known processing components for executing the method 300 of the present invention.

US 2015/0381367 (“Zarcone”) teaches an OLT in a PON.  See, for example, [0019]: 
the network 100 may be a fiber-optic service system comprising optical fibers extending from an optical line terminal (OLT) to numerous optical network terminals (ONTs) communicatively coupled with various gateway interface devices.
See also FIG. 1 which illustrates the network system 100.  Zarcone also teaches that the system can operate with packet fragments that are collected and recombined.  See, for example, [0059]:
… "message" may be in the form of a protocol data unit (PDU) or may be in the form of a plurality of fragmented data packets that, when later assembled, serve a similar function as a single message.
Zarcone also teaches that it was known for such devices to include programmed signal processors and various forms of memory, including state memory.  See, for example, [0029]:
One or more aspects of the disclosure may be embodied in computer-usable data and/or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types when executed by a processor in a computer or other data processing device. The computer executable instructions may be stored on one or more computer readable media such as a hard disk, optical disk, removable storage media, solid state memory, RAM, etc. As will be appreciated by one of skill in the art, the functionality of the program modules may be combined or distributed as desired in various embodiments. In addition, the functionality may be embodied in whole or in part in firmware or hardware equivalents such as integrated circuits, field programmable gate arrays (FPGA), and the like. Particular data structures may be used to more effectively implement one or more aspects of the disclosure, and such data structures are contemplated within the scope of computer executable instructions and computer-usable data described herein. The various computing devices, servers and hardware described herein may be implemented using software running on another computing device.

US 2017/0339206 (“Holden”) teaches a PON.  See, for example, FIG. 1 and [0029]:
Examples of types of access networks include, but are not limited to, passive optical networks (PON), digital subscriber lines (DSL), wide area wireless networks of various types, and hybrid fiber coaxial cable (HFC) networks.
Holden also teaches that the system can operate with packet fragments that are collected and recombined.  See, for example [0064]:
The transcoded streams may also be fragmented into more than one group of pictures. These larger fragments, like the smaller fragments discussed above, may each be sent using a single IP packet. For example, a single fragment may consist of groups 631, 632, and 633 of stream 630, and these groups of frames may be contained in a single packet. Alternatively, the fragments may be split into multiple IP packets for delivery.
Holden also teaches that it was known for such devices to include programmed signal processors and various forms of memory, including state memory.  See, for example [0038]:
One or more aspects of the present disclosure may be embodied in computer-usable or readable data and/or executable instructions, such as in one or more program modules, executed by one or more processors or other devices as described herein. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types when executed by a processor in a computer or other device. The modules may be written in a source code programming language that is subsequently compiled for execution, or may be written in a scripting language such as (but not limited to) HTML or XML. The computer executable instructions may be stored on a computer readable medium, such as a hard disk, optical disk, removable storage media, solid state memory, RAM, etc. As will be appreciated by one of skill in the art, the functionality of the program modules may be combined or distributed as desired in various embodiments. In addition, the functionality may be embodied in whole or in part in firmware or hardware equivalents such as integrated circuits, field programmable gate arrays (FPGA), and the like.

US 2010/0027545 (“Gomes”) teaches a PON.  See [0011]: 
… network 108 may include multiple different networks that communicate with system 100. Network 108 may include a WAN, a LAN, a passive optical network (PON), a gigabyte passive optical network (GPON), and any other type of network.
The PON includes a parser module 112 (see FIG. 1) and is used with fragmented packets (e.g., [0020]: 
… the parser module 112 may check the layer 2/3 headers to exclude packets such as, for instance, broadcast or multicast packets, packets pertaining to layer-2 discovery protocols, packets belonging to specific sessions, keep alive control protocol packets, fragmented data packets, and/or data packets with in-band control signalling such as RST/FIN bits in TCP protocol.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARREN E WOLF/Primary Examiner, Art Unit 2636